Citation Nr: 1612785	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-10 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether the Veteran qualifies for the Veterans Retraining Assistance Program (VRAP).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran enlisted in the Marine Corps Reserve and had honorable service during his initial tour of active duty for training, from January 1975 to August 1975.  In July 1976, he was assigned to involuntary active duty for training, and was subsequently discharged under conditions other than honorable for his service from July 1976 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 determination by the Muskogee, Oklahoma Regional Office (RO) that denied eligibility for VRAP benefits. 

This appeal was processed using a paper education claims file, the Veterans Benefits Management System (VBMS), and Virtual VA electronic claims file.  VBMS contains additional relevant records, to include scheduling letters, service treatment records, and service personnel records.  The Virtual VA electronic claims file contains documents that are duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The Veteran requested and was scheduled for a videoconference hearing before a Veterans Law Judge, at the RO, in January 2016, but he failed to report.


FINDING OF FACT

1. The Veteran was discharged from his last period of active service under other than honorable conditions.

2. The Veteran's last discharge was due to persistent and willful misconduct.



CONCLUSION OF LAW

The character of the Veteran's last discharge from service, under other than honorable conditions due to misconduct, is a bar to qualification for VRAP.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. §§ 3.1(d), 3.12 (2015); VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  Smith v. Gober, 14 Vet. App. 227, 231-32 (2000). 

Service records show that in January 1975, the Veteran enlisted in the Marine Corps Reserve.  A document signed in July 1975 requested that the Veteran's initial period of active duty be extended to pursue a course of instruction to qualify as a combat engineer.  He had honorable service during his initial tour of active duty for training, from January 1975 to August 1975.  In July 1976, after having unexcused absences from several scheduled drills, the Veteran was assigned to involuntary active duty for training.  On July 10, 1976, he was declared a deserter for failure to report to this command for assignment to involuntary active duty.  In November 1976, he was returned to military control after being apprehended by Armed Forces Police, but then was AWOL again from December 1976 through January 1977.  

In February 1977, the Veteran requested a discharge for the good of the service, in order to escape trial and a potential bad conduct discharge.  He was notified that the result of such a discharge may cause him to be deprived of virtually all benefits as a veteran.  In this request form, it was noted that this request was based on his commission of two offenses in violation of the Uniform Code of Military Justice, for unauthorized absence from July 10, 1976 to November 19, 1976, and from December 17, 1976 to January 10, 1977.  The request was granted and he was discharged with an other than honorable discharge for his last period of service.  

In July 2012, VA denied the Veteran's claim for VRAP benefits, notifying him that he did not qualify because his last discharge was dishonorable.  

The Veteran appealed, essentially contending that his service from July 1976 to March 1977 was other than honorable, but not dishonorable.  He also provided an explanation for the other than honorable discharge he received.  The Veteran asserted that when he joined the Marines he was guaranteed by the recruiter that he would be a heavy equipment operator, like his father was, but then found out he was in combat engineering school, and also that he was reportedly beat up twice by his instructors because he voiced his discontent about the mistake in his orders.  

In January 1978, VA issued an Administrative Decision Character of Discharge Determination (Decision).  VA determined that the Veteran's service of July 1976 to March 1977 was dishonorable for VA compensation purposes.  In the Decision it was noted that the Veteran had enlisted in the Marine Corps in January 1975 and was discharged under other than honorable conditions on March 1977, and that he had been AWOL for a total of 166 days.  The Decision also noted that the Veteran had been counseled as to benefits that he would relinquish by having an other than honorable discharge, but that the Veteran requested a discharge for the good of service since he could not adjust to the service life.  In the Decision it was also noted that an "other than honorable discharge" is considered under dishonorable conditions if it is determined that the separation or release was because of willful or persistent misconduct.  The conclusion was that the Veteran had no intention of staying in the service, and it was determined that the Veteran's discharge in March 1977 was under dishonorable conditions and he was not entitled to VA benefits.

The VRAP is a component of the VOW to Hire Heroes Act of 2011.  VRAP offers  up to 12 months of training assistance to unemployed Veterans. Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  Pursuant to the VRAP, an eligible Veteran must: 1) be at least 35 but not more than 60 years old; 2) be unemployed; 3) have last been discharged under other than dishonorable conditions; 4) not be eligible for any other VA education benefit programs; 5) not be in receipt of VA compensation due to unemployability; and 6) not be, or have been in the last 180 days, enrolled in a Federal or state job training program. 

Critically, to participate in the VRAP, an eligible veteran is one who was last discharged from the Armed Forces under conditions other than dishonorable.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, §211(e)(1)(B) (Nov. 21, 2011) (emphasis added).  A discharge or release from service is considered to have been issued under dishonorable conditions in certain circumstances unless it is found that the person was insane at the time of committing the offense causing such discharge or unless otherwise specifically provided by statute.  38 C.F.R. § 3.12(b)

There are two types of character-of-discharge bars to establishing entitlement to VA benefits:  statutory bars under 38 C.F.R. § 3.12(c) and regulatory bars under 38 C.F.R. § 3.12(d).  Insanity is a defense against either a statutory bar or a regulatory bar.  The Veteran has not alleged, nor does the record support, a finding of insanity during his second period of service.

The circumstances of statutory bars as defined by do not apply here because the Veteran was not released from service as a conscientious objector, due to a general court martial, was not an officer, was not a deserter, was not an alien during a period of hostilities, and was not AWOL longer than 180 days.  See 38 C.F.R. 
§ 3.12(c).  Additionally, the regulatory bars of acceptance of discharge to escape trial by general court-martial, mutiny or spying, moral turpitude, and homosexual acts involving aggravating circumstances or other factors affecting the performance of duty do not apply.  See 38 C.F.R. § 3.12(d).  

The remaining regulatory bar is potentially applicable; the RO denied the Veteran VRAP benefits, citing his willful and persistent misconduct.  See 38 C.F.R. 
§ 3.12(d).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).  However, unauthorized absence is the type of offense that would interfere with and preclude the performance of an appellant's military duties and thus cannot constitute a minor offense.  Copper v. Brown, 6 Vet. App. 450, 453 (1994); Winter v. Principi, 4 Vet. App. 29 (1993) (affirming a Board decision that found that 32 days unauthorized absence out of 176 days total service was severe misconduct, and, by analogy, persistent misconduct).  Although the Board sympathizes with the appellant's contentions, in light of these facts and the above holdings, and because the Veteran's period of AWOL lasted nearly four months total, the Board finds that the appellant's conduct may be characterized as willful and persistent misconduct.  Accordingly, the Board affirms the January 1978 Decision by VA, which essentially found that the Veteran's most recent discharge was due to persistent and willful misconduct in service.  

Although the Veteran had an honorable period of service, the law specifies that to participate in the VRAP, an eligible veteran is one who was last discharged from the Armed Forces under conditions other than dishonorable.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011) (emphasis added).  Although the DoD classified the Veteran's second period of service as "other than honorable," VA may, under 38 C.F.R. § 3.12(d)(4), classify it as "dishonorable" for VA benefit purposes.  As the Veteran's last period of service was found to be under dishonorable conditions, he is ineligible for VRAP benefits.


ORDER

Eligibility for VRAP is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


